76 N.Y.2d 993 (1990)
In the Matter of 60 Market Street Associates, Respondent,
v.
Thomas F. Hartnett, as Commissioner of Labor, Appellant. (Proceeding No. 1.)
In the Matter of D.M.C. Contractors, Inc., Respondent,
v.
Thomas F. Hartnett, as Commissioner of Labor, et al., Appellants. (Proceeding No. 2.)
Court of Appeals of the State of New York.
Argued November 19, 1990.
Decided December 18, 1990.
Robert Abrams, Attorney-General (Jennifer S. Brand, M. Patricia Smith,
O. Peter Sherwood, Peter H. Schiff and Jane Lauer Barker of counsel), for appellant.
Jon Holden Adams for 60 Market Street Associates, respondent.
Rochelle J. Auslander for D.M.C. Contractors, Inc., respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Judgment affirmed, with costs, for the reasons stated in the opinion by Justice Paul J. Yesawich, Jr., at the Appellate Division (153 AD2d 205).